Title: To Thomas Jefferson from Gideon Granger, 20 October 1807
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            Octr. 20th 1807 5. P.M.
                        
                        On examining my private papers, I find the enclos’d address which was transmitted me by Henery Baldwin Esqr.
                            which I hasten to forward 
                  Yours most Affectionately
                        
                            G Granger
                            
                        
                    